Citation Nr: 1535417	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  10-29 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a compensable rating for erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from June 1946 to October 1947 and November 1951 to October 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2008 and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the benefit on appeal.

In early-March 2015, the RO attempted to contact the Veteran via telephone to schedule his BVA hearing.  The RO employee left a message and requested that he return the phone call.  The Veteran was scheduled for a Travel Board hearing in April 2015.  The RO sent the Veteran notice of the scheduled hearing in March 2015, and a reminder letter early-April 2015.  The Veteran did not appear at the scheduled hearing, nor did he request that the hearing be rescheduled.  As such, his hearing request is deemed withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's erectile dysfunction has been characterized by loss of erectile power as a residual of his prostate cancer.  His penile deformity has been clearly attributed to the Veteran's non-service-connected Peyronie's disease.

CONCLUSION OF LAW

The criteria for a compensable disability rating for erectile dysfunction are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7522 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in March 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claim.  These arguments have generally referenced the applicable law and regulations necessary for a grant of a compensable rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran an appropriate VA examination most recently in March 2008.  The VA examination report is thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living.  In the July 2015 informal hearing presentation (IHP), the representative requested that the Veteran be scheduled for a current VA examination to determine the severity of his erectile dysfunction.  The basis for this request was that the representative thought the 2008 examination was "stale" and a new examination is warranted.  Neither the Veteran, nor his representative have asserted that the Veteran's erectile dysfunction has worsened since the 2008 examination, nor is there clinical evidence showing any worsening of symptoms.  Moreover, the rating criteria are quite specific as to the symptomatology required for a compensable rating for erectile dysfunction.  As discussed more fully below, there is nothing added to the records since 2008 that would suggest worsening symptoms or symptoms that would warrant a compensable or extraschedular rating.  

Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the March 2008 examination report in this case is adequate upon which to base a decision under the appropriate rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Factual Background and Analysis

The Veteran contends that his erectile dysfunction warrants a compensable rating.  

A 20 percent disability rating is warranted for a penile deformity with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  Erectile dysfunction is rated by analogy under this Diagnostic Code.  

By way of background, the RO granted service connection for prostate cancer residuals and impotence in an August 1997 rating decision.  The Veteran was assigned a noncompensable rating for his erectile dysfunction, effective February 11, 1997.  The RO also awarded special monthly compensation based on loss of use of a creative organ, also effective February 11, 1997.  The Veteran filed his instant claim for increase in February 2008.  

In March 2008, the Veteran was afforded a VA examination.  He was diagnosed as having total impotence secondary to his post-radical prostatectomy.  There was no penile deformity noted upon physical examination of the penis.  

In an August 2008 private treatment note, the treating professional indicated that the Veteran had Peyronie's disease prior to his post-radical prostatectomy in 1997, but he was able to obtain erections.  Following his post-radical prostatectomy, he was unable to obtain erections.

A private nurse practitioner (NP) from the urologist's office where the Veteran receives treatment submitted a letter in February 2009 regarding the Veteran's erectile dysfunction.  The NP indicated that the Veteran's impotence was caused by his post-radical prostatectomy.  The NP noted that prior to his surgery, the Veteran was able to obtain erections, and then after the surgery, he was unable to obtain them.  The NP specifically opined that the Veteran's impotence is not due to his Peyronie's disease.  

Following careful review of the evidence of record, the Board finds that a compensable disability rating for erectile dysfunction is not warranted.  As noted above, the Veteran is already in receipt of special monthly compensation for loss of the use of a creative organ, and he is in receipt of disability compensation for his other prostate cancer residuals.  

The evidence of record shows both loss of erectile power and deformity of the penis.  The Veteran's deformity is described as a slight curve in the shaft of his penis, and has been specifically attributed to his Peyronie's disease.  Again, the private medical records clearly indicate that the Peyronie's disease preexisted his post-radical prostatectomy, and that it has nothing to do with his current erectile dysfunction.  

As the Veteran's penile deformity has been attributed to a separate diagnosis, and there is no evidence to show that his Peyronie's disease is related to his post-radical prostatectomy and erectile dysfunction, he does not meet the criteria for the grant of a compensable rating for erectile dysfunction.  Moreover, the Veteran has not asserted, nor does the evidence suggest, that Peyronie's disease resulted from his prostate cancer or erectile dysfunction.  In other words, while the Veteran has a penile condition, the Veteran does not have any penile deformity related to his erectile dysfunction or other prostate cancer residuals.  

Importantly, the Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).  Here, the Veteran's private treating clinician has specifically indicated that his Peyronie's disease preexisted his prostate cancer and his erectile dysfunction is exclusively attributed to his post-radical prostatectomy.  There is no clinical opinion to the contrary.  

In the March 2008 VA examination report, there is no finding of any penile deformity related to his erectile dysfunction.  The examiner noted that the Veteran cannot achieve or maintain an erection, and his erectile dysfunction was not caused by any disease or disorder.  

The Board is sympathetic to the Veteran's assertions, but there is simply no avenue to award him a compensable rating for his erectile dysfunction.  The most probative evidence of record clearly distinguishes the Veteran's symptoms of his service-connected erectile dysfunction from those of his non-service connected Peyronie's disease.  This has been confirmed by his private treating professionals.  In sum, the preponderance of the evidence shows that the Veteran's penile deformity is related to his nonservice-connected Peyronie's disease.  As there is no penile deformity associated with his erectile dysfunction, a compensable rating is not warranted.  

Based on the above, the Veteran's service-connected disability is characterized by loss of erectile power, but not by penile deformity.  Thus, the criteria for a compensable rating are not met.  See 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected erectile dysfunction is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's erectile dysfunction with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Specifically, the Veteran primarily reports the inability to obtain and maintain erections.  The clinical evidence of record clearly shows that his erectile deformity is attributed to his nonservice-connected Peyronie's disease and his erectile dysfunction is only attributed to his radical prostatectomy.  Additionally, the Veteran is in receipt of special monthly compensation for loss of use of a creative organ, and he is receiving compensation for his other prostate cancer residuals.  The current, noncompensable rating under Diagnostic Code 7522 is specific for his erectile dysfunction symptomatology.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his disability on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board notes that the Veteran has not contended he is unemployable due to his service-connected erectile dysfunction.  Further, there is no suggestion, either from the Veteran or from the evidence itself, that the service-connected erectile dysfunction has a profound effect on his ability to work.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.


ORDER

A compensable rating for erectile dysfunction is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


